UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4053


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRYL JAROD MAGWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cr-00361-LMB-2)


Submitted:   May 28, 2013                 Decided:   June 13, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy V. Anderson, ANDERSON & ASSOCIATES, Virginia Beach,
Virginia, for Appellant.    Mary Katherine Barr Daly, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl Jarod Magwood was convicted at a bench trial of

conspiracy to distribute twenty-eight grams or more of cocaine

base, 21 U.S.C. §§ 841(a)(1), 846 (2006), and possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c) (2006).       He was sentenced to 150 months in prison.

Magwood   now   appeals.       His     attorney    has     filed    a   brief    in

accordance    with   Anders    v.    California,     386    U.S.     738   (1967),

raising three issues but stating that there are no meritorious

issues for appeal.         Magwood has filed a pro se supplemental

brief raising additional issues.            We affirm.

                                        I

           Magwood     first        challenges     the      district       court’s

credibility     determinations,         especially       the       finding      that

Detective Flick, a key Government witness, “was an extremely

credible witness.”      Credibility determinations are within the

province of the trier of fact and are not reviewable on appeal.

See United States v. Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995);

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

Accordingly, this claim is without merit.

                                       II

           Magwood contends that because he was not given Miranda

warnings, see Miranda v. Arizona, 384 U.S. 436 (1966), prior to

a post-arrest interrogation, testimony about that interview was

                                        2
erroneously admitted at trial.                   In contravention of Magwood’s

claim,     Detective       Christopher          testified          that   Magwood        was

administered the appropriate warnings.                      The district court found

Christopher’s testimony to be credible and Magwood’s testimony

incredible.     As this credibility determination is not subject to

review, we conclude that Magwood received Miranda warnings and

that   testimony      about   his    post-arrest            interview     was    properly

admitted.

                                          III

             Magwood claims that there was insufficient evidence to

convict him of the firearm offense.                    We will “sustain a guilty

verdict that, viewing the evidence in the light most favorable

to   the    prosecution,      is    supported          by    substantial      evidence.”

United     States    v.   Osborne,    514       F.3d    377,    385   (4th      Cir   2008)

(internal quotation marks omitted).

             To establish a violation of 18 U.S.C. § 924(c), the

government must prove that the defendant (1) used, carried or

possessed a firearm (2) in furtherance of a drug trafficking

crime or a crime of violence.                    See 18 U.S.C. § 924(c)(1)(A);

United States v. Jeffers, 570 F.3d 557, 565 (4th Cir. 2009).

Possession    may    be   actual     or   constructive.              United     States    v.

Booker, 436 F.3d 238, 241 (D.C. Cir. 2006).                        “Furtherance” under

§ 924(c)     means    “furthering,        advancing,          or    helping     forward.”



                                            3
United      States       v.    Lomax,     293    F.3d       701,    705     (4th     Cir.    2002)

(internal quotation marks omitted).

              We hold that there was sufficient evidence to convict

Magwood of the firearm offense.                       First, the evidence establishes

that    Magwood       constructively            possessed          the    firearm     that     was

seized      during       a    traffic     stop:       the    gun    was     under     the    car’s

passenger seat where Magwood was seated the entire evening; he

was seen reaching under the seat when the traffic stop began; he

was seen with the gun earlier that evening; and he had carried

that firearm during previous drug transactions.                                  Further, it is

reasonable to infer that the gun was being used in furtherance

of a drug offense: it was easily accessible; it was loaded; and

it    was    in    close       proximity        to    both    drugs        and     drug   profits

discovered in the car and on Magwood’s person.

                                                 IV

              Magwood         claims      that       trial    counsel        was    ineffective

because      he    did       not   move   to     suppress     statements           Magwood    made

during the post-arrest interview.                           Magwood also contends that

counsel was ineffective because he “coerced” Magwood to sign a

statement of facts in connection with plea proceedings that were

aborted.      Magwood makes several other conclusory allegations of

ineffective assistance.

              Claims of ineffective assistance of counsel generally

are    not        cognizable        on     direct       appeal           unless     the     record

                                                  4
conclusively        establishes      counsel’s       “objectively          unreasonable

performance” and resulting prejudice.                  United States v. Benton,

523   F.3d    424,    435   (4th     Cir    2008).         To    allow   for     adequate

development of the record, a defendant ordinarily should bring

his ineffective assistance claim in a 28 U.S.C.A. § 2255 (West

Supp. 2012) motion.           United States v. Baptiste, 596 F.3d 214,

216   n.1    (4th    Cir.   2010).         We    discern    no    errors    by    counsel

warranting reversal.

                                            V

             In the Anders brief, counsel contends that Magwood’s

below-Guidelines sentence is unreasonable but offers no basis

for this claim.        Our review of relevant documents, including the

presentence report and sentencing transcript, convinces us that

the sentence is both procedurally and substantively reasonable

and that the district court did not abuse its discretion in

imposing sentence.          See United States v. Diosdado-Star, 630 F.3d

359, 365 (4th Cir. 2010); see also Gall v. United States, 552

U.S. 38, 51 (2007).

                                            VI

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm.           This court requires that counsel inform

Magwood, in writing, of the right to petition the Supreme Court

of the United States for further review.                         If Magwood requests

                                            5
that    a    petition     be   filed,   but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on Magwood.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in    the    materials

before      the   court    and   argument     would   not   aid   the    decisional

process.

                                                                           AFFIRMED




                                          6